Name: Commission Regulation (EEC) No 1564/80 of 23 June 1980 re-establishing the levying of customs duties on woven fabrics of synthetic textile fibres, products of category 34 (code 0340), originating in Yugoslavia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24 . 6 . 80 Official Journal of the European Communities No L 157/7 COMMISSION REGULATION (EEC) No 1564/80 of 23 June 1980 re-establishing the levying of customs duties on woven fabrics of synthetic textile fibres , products of category 34 (code 0340), originating in Yugoslavia , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply whereas, in respect of woven fabrics of synthetic textile fibres, products of category 34, the ceiling should be six tonnes ; whereas on 12 June 1980 the amounts of imports into the Community of the products in question , originating in Yugoslavia , a country covered by preferential tariff arrangements , reached that ceiling ; whereas, bearing in mind the objectives of Regulation ( EEC) No 2894/79 which provides that ceilings should not be exceeded , customs duties should be re-established in respect of the products in question in relation to Yugoslavia , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation ( EEC) No 2894/79 of 10 December 1979 opening, allocating and providing for the administration of Community tariff preferences for textiles products originating in developing countries and territories ('), and in parti ­ cular Article 5 thereof , HAS ADOPTED THIS REGULATION : Whereas Article 3 ( 1 ) of that Regulation provides that customs duties may , for each category of products, be suspended up to a Community ceiling which is indi ­ cated in column 6 of Annex B , for each of the benefi ­ ciaries indicated in column 5 of the same Annex ; Whereas Article 4 ( 1 ) of that Regulation provides that customs duties may be re-established at any time in respect of imports of the products in question origi ­ nating in any of the said countries and territories , once the relevant Community ceiling has been reached ; Article 1 As from 27 June 1980 , customs duties , suspended in pursuance of Council Regulation (EEC) No 2894/79 , shall be re-established in respect of the following products, imported into the Community and origi ­ nating in Yugoslavia : Code Category CCT heading No NIMEXE code ( 1980 ) Description ( 1 ) ( 2 ) O ) H) 0340 34 ex &lt;51.04 A S 1 .04-08 Woven fabrics of man-made fibres (continuous ), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of strip or the like of polyethylene or polypropylene, \ m or more wide Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European (.(immunities. (') OJ No L 332, 27 . 12 . 1979 , p. ] No L 157/ 8 Official Journal of the European Communities 24 . 6 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 June 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission